           Case 1:18-vv-00771-UNJ Document 39 Filed 08/29/19 Page 1 of 2




         In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-771V
                                       Filed: June 12, 2019
                                          UNPUBLISHED


    HENRY MILLIGAN, JR.,
                                                              Special Processing Unit (SPU);
                         Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                        Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
    SECRETARY OF HEALTH AND                                   Shoulder Injury Related to Vaccine
    HUMAN SERVICES,                                           Administration (SIRVA)

                        Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Jennifer Leigh Reynaud, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT1
Dorsey, Chief Special Master:
       On May 31, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the adverse effects of the tetanus-diphtheria-
acellular pertussis (“Tdap”) vaccine administered on August 31, 2016. Petition at 1.
The case was assigned to the Special Processing Unit of the Office of Special Masters.




1The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This
means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:18-vv-00771-UNJ Document 39 Filed 08/29/19 Page 2 of 2



        On June 11, 2019, respondent filed his Rule 4(c) Report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent notes that “petitioner’s alleged injury is consistent with
SIRVA that was caused by the administration of petitioner’s Tdap vaccination.”3 Id. at 3.
Respondent further notes that respondent “did not identify any other cause for
petitioner’s shoulder injury” and that the medical records “demonstrate that [petitioner]
suffered the residual effects of his condition for more than six months.” Id. at 3-4.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                       s/Nora Beth Dorsey
                                       Nora Beth Dorsey
                                       Chief Special Master




3The OSM staff attorney managing this case e-mailed respondent’s counsel on June 11, 2019 to inquire
whether this case was being conceded as a Table or Non-Table case. In a reply e-mail dated June 11,
2019, respondent’s counsel confirmed that this case was being conceded as a Table case.
